Exhibit 10.12

RESTRICTED STOCK UNIT AWARD AGREEMENT
(CASH ONLY AWARD)
UNDER THE
CITY NATIONAL CORPORATION
AMENDED AND RESTATED 2002 OMNIBUS PLAN

THIS RESTRICTED STOCK UNIT  - CASH ONLY AWARD AGREEMENT is made as of DATE
between CITY NATIONAL CORPORATION, a Delaware corporation (the “Company”), and
COLLEAGUE NAME employee of the Company or a subsidiary of the Company
(“Colleague”), with reference to the following:

A.             On April 28, 2004 the shareholders of the Company adopted the
City National Corporation Amended and Restated 2002 Omnibus Plan, as amended
from time to time thereafter (the “Plan”), pursuant to which the Compensation,
Nominating & Governance Committee of the Board of Directors (the “Committee”)
may award selected officers and other Company or Company subsidiary employees
restricted shares, restricted units, including restricted stock units which will
be payable in Cash Only Awards, or other deferred Awards of the Company’s common
stock (the “Common Stock”).

B.              The Committee has determined to grant to Colleague an award of
restricted stock units payable in cash only and dividend equivalent units
pursuant to the terms and conditions of this Agreement.

1.             Grant of Restricted Stock Unit — Cash Only Award.

(a)           Details of Award.  Pursuant to the Plan, the Company hereby grants
a Restricted Stock Unit — Cash Only Award (as defined in the Addendum to this
Agreement) with the following terms:

(i)            Number of Restricted Stock Units to be issued:  289 units awarded
(the “Restricted Stock Units”);

(ii)           Cash Only Award:  the amount of cash equal to the fair market
value of one share of City National Corporation common stock at the close of
trading on the date that the forfeiture restrictions lapse times the number of
RSUs;

(ii)           The date of the Award: April 3, 2006 (the “Award Date”); and

(iii)          The consideration, if any, for the Restricted Stock Units: 
Colleague’s Employment with the Company.

(b)           Restricted Stock Unit Account.  The Restricted Stock Unit Award
will be credited to Colleague’s Restricted Stock Unit Account as of the Award
Date and upon satisfaction of the conditions of this Agreement.


--------------------------------------------------------------------------------


 

2.             Restricted Stock Units.  Colleague hereby accepts the Restricted
Stock Units and agrees with respect thereto as follows:

(a)           Forfeiture. In the event of termination of Colleague’s employment
with the Company or employing subsidiary for any reason other than (i) death or
(ii) Total Disability, or except as otherwise provided in the last sentence of
subparagraph (b) of this Paragraph 2, Colleague shall, for no consideration,
forfeit to the Company all Restricted Stock Units to the extent then subject to
forfeiture.

(b)           Lapse of Forfeiture Restrictions.  All Restricted Stock Units are
subject to forfeiture, as provided in subparagraph (a), until the forfeiture
restrictions lapse in accordance with the following schedule provided that
Colleague has been continuously employed by the Company from the Award Date
through the lapse date:

 

Percentage of

 

 

 

 

 

Restrictions Which

 

Total Percentage of

 

Time From Date of Award

 

Lapse (Vesting)

 

Restrictions Lapsed

 

After 1 year

 

100

%

100

%

 

Notwithstanding the foregoing, the forfeiture restrictions shall lapse as to all
of the Restricted Stock Units on the earlier of (i) subject to the discretion of
the Committee, the occurrence of a Change in Control Event (as such term is
defined in the Plan), or (ii) the date Colleague’s employment with the Company
is terminated by reason of death or Total Disability. In the event Colleague’s
employment is terminated for any other reason, the Committee or its delegate, as
appropriate, may, in the Committee’s or such delegate’s sole discretion, approve
the lapse of forfeiture restrictions as to any or all Restricted Stock Units
still subject to such conditions, such lapse to be effective on the date of such
approval or Colleague’s termination date, if later.

(c)           Restricted Stock Unit Account.  A Colleague’s Restricted Stock
Unit Account shall be a memorandum account on the books of the Company. The
Restricted Stock Units credited to a Restricted Stock Unit Account shall be used
solely as a method for the determination of the amount of cash to be eventually
distributed to the Colleague in accordance with the Addendum to this Agreement.
The Restricted Stock Units shall not be treated as property or as a trust fund
of any kind. The Colleague shall not be entitled to any voting or other
stockholder rights with respect to Restricted Stock Units awarded or credited
under the Plan. The number of Restricted Stock Units credited (and the cash
award to which the Colleague is entitled under the Plan) shall be subject to
adjustment in accordance with the terms of the Plan.

(d)           Dividend Equivalents.  Colleague is awarded Dividend Equivalent
Units in an amount equal to the dividend per Share for the applicable dividend
payment date (which, in the case of any dividend distributable in property other
than Shares, shall be the


--------------------------------------------------------------------------------


 

per Share value of such dividend, as determined by the Company for purposes of
income tax reporting) times the number of Restricted Stock Units held by
Colleague on the record date for the payment of such dividend.  Colleague shall
receive the amount calculated under this subsection on the payment date for such
dividends.  Dividend Equivalent Units shall vest immediately and shall not be
subject to forfeiture.

(e)           Nontransferability.  The Restricted Stock Units and the Dividend
Equivalent Units and the rights and interests of the Colleague under this
Agreement may not be sold, assigned, pledged, exchanged, hypothecated or
otherwise transferred, encumbered or disposed of prior to distribution.

3.             Withholding of Tax.  The receipt of cash upon distribution may
result in income to you for federal or state tax purposes.  To the extent that
you become subject to taxation, you shall deliver to the Company at the time of
such receipt such amount of money or shares of unrestricted Common Stock, as the
Company may require to meet its withholding obligation under applicable tax laws
or regulations.  If you fail to do so, the Company is authorized to withhold
from any cash remuneration then or thereafter payable to you any tax required to
be withheld by reason of such resulting compensation income.  Your delivery of
Shares to meet the tax withholding obligation is subject to the Company’s
Securities Trading Policy as may be in effect from time to time.  You must have
owned any Common Stock you deliver for at least six months.  Any Common Stock
you deliver or which is withheld by the Company will be valued on the date of
which the amount of tax to be withheld is determined.

4.             Limitation on Transfer.  Other than upon death or pursuant to a
DRO, the Restricted Share Units and all rights granted under this Agreement are
personal to Colleague and cannot be transferred, assigned, pledged or
hypothecated in any way (whether by operation of law or otherwise) and will not
be subject to execution, attachment or similar processes.

5.             Plan and Addendum Incorporated/Availability.  Colleague
acknowledges that the Company has made available a copy of the Plan and the
Addendum to this Agreement, and agrees that this Award of Restricted Stock Units
and Dividend Equivalent Units shall be subject to all of the terms and
conditions set forth in the Plan and the Addendum, including future amendments
thereto, if any, pursuant to the terms thereof, which Plan and Addendum are
incorporated herein by reference as a part of this Agreement. In the event of
any conflict between the Plan, the Addendum and this Agreement, the provisions
of the Plan will prevail.  Colleague’s rights hereunder are subject to
modification or termination in certain events, as provided in the Plan,
including without limitation such rules and regulations as may from time to time
be adopted or promulgated in accordance with paragraph 1.3 of the Plan. 
Capitalized terms not defined in this Agreement shall have the meanings set
forth in the Plan and the Addendum.

6.             Employment Relationship.  For purposes of this Agreement,
Colleague shall be considered to be in the employment of the Company as long as
Colleague remains a


--------------------------------------------------------------------------------


 

Colleague of either the Company, any successor corporation or a parent or
subsidiary corporation (as defined in section 424 of the Internal Revenue Code)
of the Company or any successor corporation.  Any question as to whether and
when there has been a termination of such employment, and the cause of such
termination, shall be determined by the Committee, or its delegate, as
appropriate, and its determination shall be final.

7.             Committee’s Powers.  No provision contained in this Agreement
shall in any way terminate, modify or alter, or be construed or interpreted as
terminating, modifying or altering any of the powers, rights or authority vested
in the Committee or, to the extent delegated, in its delegate pursuant to the
terms of the Plan or resolutions adopted in furtherance of the Plan, including,
without limitation, the right to make certain determinations and elections with
respect to the Restricted Stock Units and Dividend Equivalent Units.  All
decisions of the Committee (as established pursuant to the Plan) with respect to
any questions concerning the application, administration or interpretation of
the Plan will be conclusive and binding on the Company and Colleague.

8.             Binding Effect.  This Agreement shall be binding upon and inure
to the benefit of any successors to the Company and all persons lawfully
claiming under Colleague.

9.             Dispute Resolution.  If a dispute arises between Colleague and
Company in connection with the Restricted Stock Unit — Cash Only Award,
including Dividend Equivalent Units, the dispute will be resolved by binding
arbitration with the American Arbitration Association (AAA) in accordance with
the AAA’s Commercial Arbitration Rules then in effect.

10.          Governing Law.  This Agreement shall be governed by, and construed
in accordance with, the laws of the State of California.

IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
an officer thereunto duly authorized, and Colleague has executed this Agreement,
all as of the date first above written.

CITY NATIONAL CORPORATION

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

Colleague

 


--------------------------------------------------------------------------------


 

RESTRICTED STOCK UNIT AWARD AGREEMENT
(CASH ONLY AWARD)
ADDENDUM

THIS ADDENDUM TO THE RESTRICTED STOCK UNIT — CASH ONLY AWARD AGREEMENT provides
the rules and procedures relating to the grant of the Award and the operation of
the Restricted Stock Unit Account and the Dividend Equivalents.

A.            Whenever the following terms are used in the Restricted Stock Unit
— Cash Only Award Agreement or in this Addendum, they shall have the meaning
specified below, unless the context clearly indicates to the contrary:

Dividend Equivalent Unit means a unit of measurement which is deemed for payment
purposes to represent one dollar ($1.00) solely for purposes of this Agreement.

Fair Market Value shall mean, with respect to Common Stock of the Company, the
price at which the Stock sold on the last normal transaction of the trading day
on a specified date, or if no trading occurs on such specified date, on the most
recent preceding business day on which trading occurred, as quoted on the New
York Stock Exchange.

Restricted Stock Unit means a non-voting unit of measurement which is deemed for
bookkeeping and payment purposes to represent one outstanding share of Common
Stock of the Company solely for purposes of this Agreement.

Restricted Stock Unit Account means the memorandum account maintained by the
Company on behalf of each Colleague which is credited with Restricted Stock
Units under this Agreement.  Each Restricted Stock Unit represents the right to
receive a distribution of cash as provided in the Restricted Stock Unit — Cash
Only Award Agreement and this Addendum.

Shares means shares of the Company’s Common Stock.

B.            Restricted Stock Unit Account.  As soon as practical following the
Award Date, the Company shall credit the Colleague’s Restricted Stock Unit
Account with the number of Restricted Stock Units awarded.

C.            Distributions.  As soon as practical following  the lapse of
forfeiture restrictions, as provided in the Agreement, the Restricted Stock
Units credited to the Colleague’s Restricted Stock Unit Account, shall be
converted to cash and the cash shall be distributed to the Colleague (or, in the
event of his or her death, the Colleague’s Beneficiary).

D.            Adjustments in Case of Changes in Common Stock.  If there shall
occur any change in the outstanding Shares of the Company’s Common Stock such as
described in Section 7.2(a) of the Plan, the Company shall make such
proportionate and equitable adjustments consistent with the effect of such event
on stockholders generally, as the Committee determines to be necessary or
appropriate, in the number, kind and/or character of Shares of Stock or other
securities, property and/or rights contemplated hereunder, including any
appropriate adjustments to the market prices used in the determination of the


--------------------------------------------------------------------------------


 

number of Shares and Restricted Stock Units, and in rights in respect of the
Colleague’s Restricted Stock Unit Account credited under this Agreement so as to
preserve the benefits intended.

E.             Plan Construction.  It is the intent of the Company that
transactions pursuant to the Plan satisfy and be interpreted in a manner that
satisfies the applicable conditions for exemption under Rule 16b-3 promulgated
under the Exchange Act (“Rule 16b-3”) so that to the extent consistent therewith
the crediting of Restricted Stock Units and the distribution cash hereunder will
be entitled to the benefits of Rule 16b-3 or other exemptive rules under Section
16 of the Exchange Act and will not be subjected to avoidable liability
thereunder.

It is the intent of the Company that the Restricted Stock Units and Dividend
Equivalent Units to which the Restricted Stock Unit — Cash Only Award Agreement
and this Addendum applies shall comply with Section 409A, and the Restricted
Stock Unit — Cash Only Award Agreement and this Addendum shall be interpreted in
a manner which is consistent with the foregoing intent.  Any provisions of the
Restricted Stock Unit — Cash Only Award Agreement and this Addendum which would
not comply with the requirements of Section 409A and the Regulations adopted
thereunder shall be deemed to be modified or eliminated in order to comply with
these requirements.

F.             Unfunded Plan.  The liability of the Company to the Colleague
under this Restricted Stock Unit — Cash Only Award Agreement shall be that of a
debtor only pursuant to such contractual obligations as are created by the Plan,
the Agreement and this Addendum, and no such obligation of the Company shall be
deemed to be secured by any assets, pledges, or other encumbrances on any
property of the Company.  The Company has not segregated or earmarked any Shares
or any of the Company’s assets for the benefit of Colleague or his/her
beneficiary or estate, and the Plan does not, and shall not be construed to,
require the Company to do so.  The Colleague and his/her beneficiary or estate
shall have only an unsecured, contractual right against the Company with respect
to any Restricted Stock Units or Dividend Equivalent Units, and such right shall
not be deemed superior to the right of any other creditor.

 


--------------------------------------------------------------------------------